In re McKenzie, James; — Plaintiff; Applying for Supervisory and/or Remedial *974Writ, Parish of Washington, 22nd Judicial District Court Div. E, No. 80CRC35488.
Writ granted in part. This district court judge who denied relator’s application for post-conviction relief filed the state’s appellate brief in relator’s appeal in this Court almost twenty years ago. Accordingly, the judge should have recused himself from post-conviction relief proceedings. La.C.Cr.P. art. 671(A)(3); State ex rel. Truvia v. State, 96-1278 (La.2/6/98), 709 So.2d 723; State ex rel. Bright v. State, 96-2537 (La.10/31/97), 701 So.2d 1322. Therefore, the ruling on relator’s application for post-conviction relief is vacated and the case remanded to the district court for reassignment to another judge to rule on relator’s application.
VICTORY, J., not on panel.